DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/878,297.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim 1 as exemplary, both claims have similar features.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Instant Application: 16/878,231
Copending Application: 16/878,184
Claim 1: A  method for replicating a production site to a replica site, the method comprising: 
	
          assessing, by a data protection system, applications operating on production virtual machines based on a replication strategy, wherein the replication strategy is configured to identify failure domains and ensure that applications in the same failure domain are replicated to different replica virtual machines; and 
	
         

           replicating the applications from production virtual machines at the production site to the replica virtual machines according to the replication strategy.
Claim 1: A method for replicating a production site to a replica site, the method comprising: 

         assessing, by a data protection system, applications operating on production virtual machines based on a replication strategy, wherein the replication strategy is configured to identify related applications and ensure that related applications are replicated to different replica virtual machines; and 



         replicating the applications from production virtual machines at the production site to the replica virtual machines according to the replication strategy.

	
Claim Rejections - 35 USC § 112
Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “replicating the applications”  , and the claim also recites “such that applications in the same failure domain are replicated to the different replica virtual machine” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 12 recites similar language and is rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because independent claim 11 recites a “non-transitory storage medium,” however, it appears that applicant intends to claim something broader than a non-transitory storage medium (e.g. RAM, ROM, CD-ROM, disks, etc.), and cover signals, carrier waves and other forms of transmission media. (Applicant’s Specification, [0098], By way of example, and not limitation, such computer storage media may comprise hardware storage such as solid state disk/device (SSD), RAM, ROM, EEPROM, CD-ROM, flash memory, phase-change memory (“PCM”), or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other hardware storage devices which may be used to store program code in the form of computer-executable instructions or data structures… Combinations of the above should also be included within the scope of computer storage media. Such media are also examples of non-transitory storage media, and non-transitory storage media also embraces cloud-based storage systems and structures). Signals are directed to a non-statutory subject matter.  Applicant is advised to amend the preamble of the claim to include language that states that the claimed non-transitory storage medium is not a signal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (United States Patent Application Publication 2019/0324785) in view of Sarkar et al. (United States Patent Application Publication 2016/0371020).
As per claim 1, Weissman teaches the invention substantially as claimed including, a method for replicating a production site to a replica site, the method comprising: 
	assessing, by a data protection system, applications operating on production virtual machines based on a replication strategy ([0015], By virtue of having the first property and satisfying the first selection pattern, a first replication schedule may apply to each of the virtual machines in the first policy group. By virtue of having the second property and satisfying the second selection pattern, a second replication schedule may apply to each of the virtual machines in the second policy group; and [0026], a policy group process may be configured to identify and assign virtual machines to particular policy groups based upon data and metadata from each virtual machine. Each policy group may then be configured to contain a unique replication schedule that defines when each virtual machine of the policy group is to be replicated to the secondary cluster 152), wherein the replication strategy is configured to identify failure domains ([0015], the system may assign a first set of virtual machines to the first policy group based upon a first property of the virtual machines and the first selection pattern. A second set of virtual machines may be assigned to a second policy group based upon a second property and a second selection pattern. By virtue of having the first property and satisfying the first selection pattern, a first replication schedule may apply to each of the virtual machines in the first policy group. By virtue of having the second property and satisfying the second selection pattern, a second replication schedule may apply to each of the virtual machines in the second policy group; and [0027], a policy group process generates a set of policy groups that are used to group different virtual machines together based upon the desired replication schedule for each policy group. In an embodiment, policy group process generates multiple policy groups. Each of the policy groups may contain a specific replication schedule that defines when to replicate each of the member virtual machines to the secondary cluster 152 and a membership selection pattern that defines how to identify specific virtual machines that belong to each policy group) and 
	replicating the applications from production virtual machines at the production site to the replica virtual machines according to the replication strategy ([0040], the policy group process initiates replication of the first set of virtual machines based upon the replication schedule associated with the first policy group. In an embodiment, a replication scheduler process may be used to manage and execute snapshots and replication of snapshot for specific policy groups. The replication scheduler process is a program that may run on any one of the compute nodes 122-126 on the primary cluster 102. The replication scheduler process is configured to send snapshot requests to each of the compute nodes 122-126, where the snapshot request specifies the first policy group and the first set of virtual machines that are to be snapshotted; and [0043], the replication scheduler process initiates copying snapshot data and other identified data, such as OVFs and ISOs, of the first policy group to the secondary cluster 152. In an embodiment, the first policy group specifies a specific replication schedule that defines when to copy the snapshot data and other identified data to the secondary cluster 152).

	Weissman fails to specifically teach, ensure that applications in the same failure domain are replicated to different replica virtual machines.
	However, Sarkar teaches, ensure that applications in the same failure domain are replicated to different replica virtual machines ([0025], Following fault domain identification, virtual machine data placement may be performed with “fault domain awareness” to place copies of virtual machine data in different fault domains 130. In the example in FIG. 1, first copy 140 of virtual machine data labelled “VD1” may be placed on “Disk-01” of “Host-01” in “Fault Domain A”, and second copy 142 labelled “VD2” on “Disk-05” of “Host-05” in “Fault Domain B”. This placement isolates “VD1” in “Fault Domain A” from “VD2” in “Fault Domain B” to reduce the likelihood of both copies failing simultaneously to improve the resiliency of distributed storage system 120).
	Weissman and Sarkar are analogous because they are each related to virtual machine replication. Weissman teaches a method of replication by creating policy groups and replication virtual machines within each policy group according to a predefined schedule. ([0015], scheduling replication events may be based upon establishing a plurality of policy groups. Each policy group has a replication schedule that defines when to trigger a replication event and a membership selection pattern that is used to determine which virtual machines belong to which policy group. The plurality of policy groups may contain multiple policy groups including a first policy group and a second policy group, where each policy group has a unique replication schedule and a unique selection pattern). Sarkar teaches virtual machine replication to various fault domains (Abstract, virtual machine data placement on a distributed storage system accessible by a duster in a virtualized computing environment. The method may comprise, based on location data relating to the cluster, identifying a first fault domain and a second fault domain of the distributed storage system. The method may further comprise selecting a first host with a first storage resource from the first fault domain and a second host with a second storage resource from the second fault domain. The method may further comprise placing a first copy of the virtual machine data on the first storage resource and a second copy of the virtual machine data on the second storage resource). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Weissman would be modified with the fault domain selection mechanism taught by Sarkar in order to replicate virtual machines to different target virtual machines. Therefore, it would have been obvious to combine the teachings of Weissman and Sarkar.

A per claim 2, Sarkar teaches, further comprising replicating the applications such that applications in the same failure domain are replicated to the different replica virtual machine), wherein the replication strategy is configured to identify failure domains ([0025], Following fault domain identification, virtual machine data placement may be performed with “fault domain awareness” to place copies of virtual machine data in different fault domains 130. In the example in FIG. 1, first copy 140 of virtual machine data labelled “VD1” may be placed on “Disk-01” of “Host-01” in “Fault Domain A”, and second copy 142 labelled “VD2” on “Disk-05” of “Host-05” in “Fault Domain B”. This placement isolates “VD1” in “Fault Domain A” from “VD2” in “Fault Domain B” to reduce the likelihood of both copies failing simultaneously to improve the resiliency of distributed storage system 120; [0031], a first copy of the virtual machine data (e.g., “VD1” 140) is placed on first storage resource 122 (e.g., “Disk-01” of “Host-01”). At block 250, a second copy of the virtual machine data (e.g., “VD2” 140) is placed on second storage resource 122 (e.g., “Disk-02” of “Host-02”); and [0032] According to example process 200, first 140 and second 142 copies may be placed in different fault domains 130 identified from the location data relating to cluster 105. Using the example in FIG. 1, “Fault Domain A” may represent a first pod housing “Host-01”, “Host-02” and “Host-03”, and “Fault Domain B” a second pod housing “Host-04”, “Host-05” and “Host-06”. When “Fault Domain A” fails and first copy 140 (e.g., “VD1” on “Disk-01”) is inaccessible, second copy of virtual machine data 142 (e.g., “VD2” on “Disk-02”) may be accessed from “Fault Domain B).

As per claim 3, Weissman teaches, further comprising identifying the failure domains in the production site, the failure domains including one or more of datastores, hypervisors, and IP addresses ([0029], the membership selection pattern may specify different types of alpha-numeric pattern matching algorithms to identify desired virtual machines. Yet other embodiments of the membership selection pattern may specify other types of metadata specific to virtual machines that belong to a specific policy group. For example, specific virtual machine metadata may specify a security group, owner, or other unique metadata that may be used to identify specific virtual machines that belong to a specific policy group; and [0030], policy groups may be applied to other group specific objects or files stored within compute nodes, data nodes, and storage devices within the primary cluster 102. For example, the market research policy group may also apply to specific disk images (ISOs), specific virtual applications stored as an open virtualized format (OVF), or any other specific file used in conjunction with or to generate virtual machines that are part of a particular policy group).

As per claim 4, Sarkar teaches, wherein applications that are associated with the same hypervisor, the same datastore ([0028],  based on location data relating to cluster 105, fault domains 130 of distributed storage system are identified. In particular, first fault domain 130 (e.g., “Fault Domain A”) and second fault domain 130 (e.g., “Fault Domain B”) may be identified; and [0029] The location data may include data relating to a physical location of hosts 110 in cluster 105. For example, the location data may be used to determine the physical location of host 110 in the form of a chassis, rack, pod, datacenter, room, floor, building, any combination thereof, etc. As will be explained using FIG. 3, any suitable location data may be used, such as name data (see 310), tag data (see 320) of hosts 110, etc. Further, as will be explained using FIG. 4, the physical location of hosts 110 in cluster 105 may be represented using a tree structure), or the same IP address are associated with the same failure domain ([0042], name data 310 and/or tag data 320 may include other data relating to the physical location of hosts 110, such as a…a network or network device to which host 110 is connected, etc.; and [0044], fault domain identification may be performed based on name data 310 and/or tag data 320), wherein applications that share the same hypervisor are in a first failure domain ([0028], the membership selection pattern may specify other types of metadata specific to virtual machines that belong to a specific policy group. For example, specific virtual machine metadata may specify a security group, owner, or other unique metadata that may be used to identify specific virtual machines that belong to a specific policy group; [0030], policy groups may be applied to other group specific objects or files stored within compute nodes, data nodes, and storage devices within the primary cluster 102. For example, the market research policy group may also apply to specific disk images (ISOs), specific virtual applications stored as an open virtualized format (OVF), or any other specific file used in conjunction with or to generate virtual machines that are part of a particular policy group; and [0048],  fault domain identification may be performed at any suitable level of granularity in the tree structure depending on the desired implementation), applications that share the same datastore are in a second failure domain ([0028],  based on location data relating to cluster 105, fault domains 130 of distributed storage system are identified. In particular, first fault domain 130 (e.g., “Fault Domain A”) and second fault domain 130 (e.g., “Fault Domain B”) may be identified; and [0048],  fault domain identification may be performed at any suitable level of granularity in the tree structure depending on the desired implementation), and applications that share the same IP address are in a third failure domain ([0045],  fault domains 130 may be identified from different levels of granularity. At the datacenter level, “Host-01” to “Host-06” are located in “Datacenter 1” (see 410), while “Host-07” and “Host-08” in “Datacenter 2” (see 412). At the pod level, “Host-01” to “Host-03” are located in “Pod 1” (see 420), “Host-04” to “Host-06” in “Pod 2” (see 422) and “Host-07” to “:Host-08” in “Pod 3” (see 424); and [0048],  fault domain identification may be performed at any suitable level of granularity in the tree structure depending on the desired implementation. For example, different fault domains 130 may be identified at the datacentre level (e.g., two larger fault domains 130 for “Datacenter 1” and “Datacenter 2”); rack level (e.g., five smaller fault domains 130 for “Rack 1” to “Rack 5”); and chassis level (e.g., eight smaller fault domains 130); [0049], The level of granularity of fault domain identification may be configurable, manually (e.g., by users) or automatically (e g., by management entity 150 or hosts 110). This flexibility allows fault domains 130 to be identified according to user requirements, changes in the physical location of hosts 110, real-time performance requirements, etc. ). 

As per claim 5, Weissman teaches, wherein some of the failure domains overlap with each other in terms of applications ([0015],  Each policy group has a replication schedule that defines when to trigger a replication event and a membership selection pattern that is used to determine which virtual machines belong to which policy group. The plurality of policy groups may contain multiple policy groups including a first policy group and a second policy group, where each policy group has a unique replication schedule and a unique selection pattern; and [0038], a specific virtual machine may belong to two or more policy groups if the membership selection pattern identifies the specific virtual machine as part of two or more policy groups. For example, if the specific virtual machine name is “VM-900-mkt-res-and-rec-kp” then at both blocks 210 and 215 the policy group process would identify the specific virtual machine as belonging to both policy groups: market research and recordkeeping. In this scenario, replication schedules for both the market research policy group and the recordkeeping policy group would be applied to the specific virtual machine).

As per claim 6, Weissman teaches, further comprising dividing the applications into subsets of applications based on the assessment ([0026], a policy group process may be configured to identify and assign virtual machines to particular policy groups based upon data and metadata from each virtual machine. Each policy group may then be configured to contain a unique replication schedule that defines when each virtual machine of the policy group is to be replicated to the secondary cluster 152; and [0028],  the set of policy groups may contain two different policy groups: a market research policy group and a recordkeeping policy group. The market research policy group may be defined as a set of virtual machines related to the market research department. For instance, the market research policy group may include virtual machines that are used by members of the market research team and other virtual machines that run market research related servers and applications. The recordkeeping policy group may be defined as a set of virtual machines including machines used by the recordkeeping group and applications that support the recordkeeping group).

	Weissman fails to specifically teach, wherein applications in the same subset have no common failure domain.
	However, Sarkar teaches, wherein applications in the same subset have no common failure domain  ([0059], In relation to virtual machine data, N+1 hosts from different fault domains are selected at block 640. First host 110 (e.g., “Host-01” with “Disk-01”) is selected for first copy 140 (e.g., “VD1”) at block 642, and at least one second host 110 (e.g., “Host-05” with “Disk-05”) for second copy 142 (e.g., “VD2”) at block 644. Block 644 may be generalized as selecting the i.sup.th host for the i.sup.th copy for 2≦i≦N+1 (e.g. second, third, etc.)).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 7, Sarkar teaches, further comprising replicating each subset to a different replica virtual machine ([0031],  At block 240, a first copy of the virtual machine data (e.g., “VD1” 140) is placed on first storage resource 122 (e.g., “Disk-01” of “Host-01”). At block 250, a second copy of the virtual machine data (e.g., “VD2” 140) is placed on second storage resource 122 (e.g., “Disk-02” of “Host-02”).).

As per claim 8, Sarkar teaches, further comprising accounting for networking constraints, operating system constraints, license constraints, and/or hardware constraints when assessing the applications ([0049], The level of granularity of fault domain identification may be configurable, manually (e.g., by users) or automatically (e g., by management entity 150 or hosts 110). This flexibility allows fault domains 130 to be identified according to user requirements, changes in the physical location of hosts 110, real-time performance requirements, etc.; and [0061], in addition to selecting hosts 110 from different fault domains 110, hosts 110 may be selected at blocks 640, 642 and 644 based on any suitable performance requirement, such as round trip time, latency, distance, etc. ).

As per claim 9, Weissman teaches, wherein the replication strategy includes one or more of: 
	replicating applications associated with the same hypervisor to different replica virtual machines; 
	replicating applications or data of the applications associated with the same data store to different replica virtual machines ([0029], the membership selection pattern may specify different types of alpha-numeric pattern matching algorithms to identify desired virtual machines. Yet other embodiments of the membership selection pattern may specify other types of metadata specific to virtual machines that belong to a specific policy group. For example, specific virtual machine metadata may specify a security group, owner, or other unique metadata that may be used to identify specific virtual machines that belong to a specific policy group; and [0030], policy groups may be applied to other group specific objects or files stored within compute nodes, data nodes, and storage devices within the primary cluster 102. For example, the market research policy group may also apply to specific disk images (ISOs), specific virtual applications stored as an open virtualized format (OVF), or any other specific file used in conjunction with or to generate virtual machines that are part of a particular policy group); 
	replicating applications associated with the same IP addresses to different replica virtual machines; or 
	replicating applications whose associated operating system disks are associated from the same datastore to different replica virtual machines ([0029], the membership selection pattern may specify different types of alpha-numeric pattern matching algorithms to identify desired virtual machines. Yet other embodiments of the membership selection pattern may specify other types of metadata specific to virtual machines that belong to a specific policy group. For example, specific virtual machine metadata may specify a security group, owner, or other unique metadata that may be used to identify specific virtual machines that belong to a specific policy group; and [0030], policy groups may be applied to other group specific objects or files stored within compute nodes, data nodes, and storage devices within the primary cluster 102. For example, the market research policy group may also apply to specific disk images (ISOs), specific virtual applications stored as an open virtualized format (OVF), or any other specific file used in conjunction with or to generate virtual machines that are part of a particular policy group).

As per claim 10, Weissman teaches, further comprising determining which applications can share the same replica virtual machine ([0026], multiple sets of virtual machines may be created for the purpose of managing snapshot generation and replication snapshots to the secondary cluster 152 based on unique properties and configured schedules for each of the sets of virtual machines. For example, a set of virtual machines may be identified as virtual machines that support a market research group or application).

As per claim 11, this is the “non-transitory storage medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 12, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 9 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 10 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199